SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Eastern District of New York, and was submitted by plaintiff pro se and by counsel for defendants.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed.
Plaintiff pro se James Buckley, a New York State prisoner, appeals from a judgment of the United States District Court for the Eastern District of New York, Joanna Seybert, Judge, dismissing his amended complaint which challenged defendants’ refusal to grant him parole and/or temporary release. The district court dismissed on the ground, inter alia, that Buckley failed to show the existence of a liberty interest. On appeal, Buckley principally challenges the dismissal; he also contends that the district court erred in refusing to appoint counsel for him and in refusing to allow him to file a second amended complaint. We see no basis for reversal.
We affirm the dismissal of the action on its merits substantially for the reasons stated in Judge Seybert’s Memorandum and Order dated May 14, 1999, adopting the Report and Recommendation of Magistrate Judge Steven M. Gold dated March 31, 1999. See also Barna v. Travis, 239 *62F.3d 169, 170-71 (2d Cir.2001) (per curiam).
As to plaintiffs contention that the court should have granted his belated request to file a second amended complaint, we affirm that denial substantially for the reasons stated in Judge Seybert’s Memorandum and Order dated December 29, 1997, adopting Magistrate Judge Gold’s Report and Recommendation dated November 7, 1997. We see no abuse of discretion, see, e.g., Cresswell v. Sullivan & Cromwell, 922 F.2d 60, 72 (2d Cir.1990); Tokio Marine & Fire Insurance Co. v. Employers Insurance of Wausau, 786 F.2d 101, 103 (2d Cir.1986), in that decision.
Nor do we see any abuse of discretion in the court’s refusal to appoint counsel to represent Buckley in this action. See generally Pena v. Choo, 826 F.2d 168, 168-69 (2d Cir.1987) (per curiam); Hodge v. Police Officers, 802 F.2d 58, 60 (2d Cir.1986); Miller v. Pleasure, 296 F.2d 283, 284-85 (2d Cir.1961) (per curiam), cert. denied, 370 U.S. 964, 82 S.Ct. 1592, 8 L.Ed.2d 830 (1962).
We have considered all of Buckley’s arguments on this appeal and have found them to be without merit. The judgment of the district court is affirmed.